BARBER, Acting Associate Justice.
This case was heard with No. 3811, Eloise M. Tebbs v. Union Realty Corporation, 286 Fed. 1011, concurrently decided.'
It comes here on writ of error to the municipal court of the District of Columbia. It is for the recovery of another of the apartments in the Prince Karl apartment house.
Ten other cases, involving precisely the same legal issues, were brought in said court, and consolidated and tried there with this. The controlling facts here are the same as in the Tebbs Case, though differently presented upon the record.
The judgment of the municipal court was that the pendency of the prior equity suit brought by Mertz against the rent commission and the tenants of the Prince Karl apartment house, referred to in the opinion in the Tebbs Case, was a bar to the suit here, as the same question, to wit, the validity of the finding of the rent commission, was in issue in both cases, and its judgment was therefore for the defendant in error.
*1017For the reasons set forth in the opinion in the Tebbs Case, we conclude that the court below erred in holding that pendency of the prior equity suit was a bar; but, in view of the fact that judgment below was in favor of the defeñdant in error, that judgment is affirmed, with costs.